      CASE 0:18-cv-01262-SRN-BRT Document 36 Filed 02/20/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Craig Cunningham,                                     Case No. 18-cv-01262 (SRN/BRT)

               Plaintiff,

 v.                                                               ORDER

 Bluestem Brands, Inc. d/b/a Fingerhut,

               Defendant.


       This matter came before the Court on the stipulation of Plaintiff Craig

Cunningham and Defendant Bluestem Brands, Inc. d/b/a Fingerhut (“Bluestem”), for

dismissal of all claims against Bluestem under Fed. R. Civ. P. 41(a)(1)(A)(ii), with

prejudice and on the merits.

       Based on the stipulation [Doc. No. 33] and other files, records, and proceedings in

this action,

       IT IS HEREBY ORDERED that all claims in this action are hereby DISMISSED

with prejudice and on the merits, with each party to bear his/its own costs.



Dated: February 20, 2019                  s/Susan Richard Nelson
                                          SUSAN RICHARD NELSON
                                          United States District Judge
